Per Curiam,
The plaintiff was injured at a railway crossing of a private driveway which led from his farm buildings to a public road. The crossing was constructed and maintained by the defendant nnder an agreement by which it secured a right of way and it was necessarily used by the plaintiff in passing to and from his home to a public road. He was riding on a heavily loaded farm wagon and when within a few feet of the track, at a place where he .had a clear view of about four hundred feet, he stopped, looked and listened for a car. His son got down *499from the wagon, crossed the track to a place from which he could see six hundred feet, and not seeing or hearing a car, signaled the plaintiff to drive on. The plaintiff again looked before starting to cross. The hind end of his wagon was struck as it passed over the second rail. According to the plaintiff’s testimony the car was running very rapidly, no notice of its approach was given and no attempt was made to stop it until it was within one hundred and fifty feet of the wagon. This testimony made out a case of negligence upon the part of the motorman and disclosed no negligence by the plaintiff and on it he was entitled to go to the jury.
In submitting the case, the jury was properly instructed that the high degree of care as to signalling and speed required of an electric railway at a public crossing is not always required at a private crossing where the danger of injury is less. But the duty of care does not rest wholly upon a person using the crossing and. the railway company is bound to the exercise of care commensurate with the danger of the particular situation.
The judgment is affirmed.